Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin A. Barry on 2/4/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claim 1 and replace with the following:
1. An apparatus, comprising:
an enclosure;
a rechargeable battery assembly comprising a rechargeable battery, wherein the
rechargeable battery assembly is configured to communicate at least one of discrete cell and assembly voltage of the rechargeable battery, a total power available of the rechargeable battery, a state of charge of the rechargeable battery, a temperature associated with the rechargeable battery assembly, an amount of power discharged by the rechargeable battery, or an amount of power received by the rechargeable battery;
a power port coupled to the enclosure, wherein the power port is configured to receive power from an external power source;
a plurality of headlamps configured to receive power from at least one of the rechargeable battery assembly or the external power source;
a mode switch configured to control an output of the plurality of headlamps, wherein the mode switch has one or more positions that indicate that the output of the plurality of headlamps is one of off, on, or automatic, wherein the automatic output causes the plurality of headlamps to automatically discharge light upon a loss of power from the 
a state of health of the rechargeable battery, and 
a state of health of one or more components of the apparatus; and
a test button configured to cause the apparatus to perform the one or more diagnostic tests.

Cancel claim 5 and replace with the following:
5. The apparatus of claim 1, wherein the apparatus is at least one of portable or permanently affixed to a structure, the apparatus further comprising:
a recording device configured to capture at least one of still images or videos;
one or more sensors configured to determine one more characteristics of an environment external to the apparatus; and
a wireless transceiver configured to communicate via one or more wireless networks.

In claim 6, line 3:
“…headlamp runtime, a life expectancy of the rechargeable battery, a state of…”
Has been changed to:
-- …headlamp runtime, a life expectancy of the rechargeable battery, [[a]] the state of… --

In claim 7, line 2:
“…indicators that indicate at least one of a state of charge of the rechargeable…”
Has been changed to:
-- … indicators that indicate at least one of [[a]] the state of charge of the rechargeable … --

In claim 7, line 3:
“…battery, a state of health of the rechargeable battery, a fault associated with…”
Has been changed to:
-- … battery, [[a]] the state of health of the rechargeable battery, a fault associated with… --
Cancel claim 9 and replace with the following:
9. A system, comprising:
a plurality of lighting devices, wherein each of the plurality of lighting devices comprises:
an enclosure,
a plurality of headlamps,
a rechargeable battery,
a recording device configured to capture at least one of still images or videos, one or more sensors configured to determine one or more characteristics of an environment external to the enclosure,
a wireless transceiver configured to communicate via one or more wireless networks, and
a controller configured to perform one or more diagnostic tests associated with one or more of the plurality of lighting devices and the rechargeable battery; and
a computing device, configured to:
send, to the plurality of lighting devices, a request to perform the one or more diagnostic tests associated with the rechargeable battery;
receive, from one or more lighting devices of the plurality of lighting devices, respective results of the one or more diagnostic tests;
determine, for each of the one or more lighting devices, at least one of a respective state of health of the one or more of the plurality of lighting devices or a respective state of health of the rechargeable battery associated with each of the one or more lighting devices; and
determine, based on the respective state of health, one or more notifications.

In claim 11, line 4:
“…more diagnostic tests associated with the rechargeable battery over a period of time;…”
Has been changed to:
-- … more diagnostic tests associated with the rechargeable battery over a duration;… --

Cancel claim 12 and replace with the following:
12. The system of claim 9, wherein the controller is further configured to:
receive, via the one or more wireless networks from the computing device, the request to perform the one or more diagnostic tests associated with the rechargeable battery, and
transmit, via the one or more wireless networks to the computing device, data that indicates one or more of the respective results.

In claim 15, line 6:
“…associated with the apparatus, a testing status of the apparatus, or a…”
Has been changed to:
-- … associated with the system, a testing status of the system, or a… --

Cancel claim 16 and replace with the following:
16. (Currently Amended) A method, comprising:
sending, by a computing device to a plurality of lighting devices, a request to perform one or more diagnostic tests, wherein each of the plurality of lighting devices comprises a respective rechargeable battery;
receiving, by the computing device from one or more lighting devices of the plurality of lighting devices, respective results of the one or more diagnostic tests;
determining, by the computing device for each of the one or more lighting devices, at least one of a respective state of health of the one or more lighting devices or a 
determining, by the computing device based on the respective state of health, one or more notifications; 
sending, to the plurality of lighting devices, a plurality of requests to perform the one or more diagnostic tests associated with the rechargeable battery over a period of time;
receiving a plurality of results of the one or more diagnostic tests over the period of time;
determining, based on the plurality of results of the one or more diagnostic tests, that a threshold does not accurately indicate the respective state of health; and
modifying, based on the plurality of results of the one or more diagnostic tests, the threshold to accurately indicate the respective state of health.

Cancel claim 17:

Cancel claim 18:

In claim 20, line 7:
“…environment external to the apparatus,…”
Has been changed to:
-- … environment external to [[the]] an apparatus,… --

Add new claim 22:
22. The method of claim 16, further comprising determining, based on the respective state of health, whether the respective rechargeable battery satisfies the threshold, wherein the threshold is one of a first threshold, a second threshold, or a third threshold and satisfying the first threshold indicates that the respective rechargeable battery is operating normally, wherein satisfying the second threshold indicates that the respective rechargeable 

Allowable Subject Matter
Claims 1-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Hegarty [US 2014/0320011 A1], fails to anticipate or render obvious a mode switch configured to control an output of the plurality of headlamps, wherein the mode switch has one or more positions that indicate that the output of the plurality of headlamps is one of off, on, or automatic, wherein the automatic output causes the plurality of headlamps to automatically discharge light upon a loss of power from the external power source; a controller configured to perform one or more diagnostic tests on the apparatus to determine: a state of health of the rechargeable battery, and a state of health of one or more components of the apparatus; and a test button configured to cause the apparatus to perform the one or more diagnostic tests, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 9 is allowed because the closest prior art, Hegarty [US 2014/0320011 A1], fails to anticipate or render obvious a plurality of lighting devices, wherein each of the plurality of lighting devices comprises: an enclosure, a plurality of headlamps, a rechargeable battery, a recording device configured to capture at least one of still images or videos, one or more sensors configured to determine one or more
characteristics of an environment external to the enclosure, a wireless transceiver configured to communicate via one or more wireless networks, and a controller configured to perform one or more diagnostic tests associated with one or more of the plurality of lighting devices and the rechargeable battery, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 16 is allowed because the closest prior art, Hegarty [US 2014/0320011 A1], fails to anticipate or render obvious sending, to the plurality of lighting devices, a plurality of requests to perform the one or more diagnostic tests associated with the rechargeable battery over a period of time; receiving a plurality of results of the one or more diagnostic tests over the period of time; determining, based on the plurality of results of the one or more diagnostic tests, that a threshold does not accurately indicate the respective state of health; and modifying, based on the plurality of results of the one or more diagnostic tests, the threshold to accurately indicate the respective state of health, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Recker et al. (US Patent Application Publication 2010/0327766 A1) discloses systems and methods that provide for a power outage lighting management within an environment, comprising a power outage detection device adapted to detect a power outage condition and to wirelessly transmit power outage indication data to a plurality of lighting systems within the environment;
Mishra et al. (US Patent Application Publication 2015/0130282 A1) discloses systems and methods for providing state-by lighting and a network based distributed plug-in emergency lamp system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862